A. J. WALKER, C. J.
We think it is clear that the decision of the chancellor was correct. Love and afiection for a grandson is not a valuable consideration, a.s we decided in Kinnebrew v. Kinnebrew, 35 Ala. 628. The deed of William King was, therefore, purely voluntary. The deed *609did not convey the legal title to the note therein described. Supposing the common law to. have prevailed in Georgia, where the deed was executed, the note not having been delivered, an endorsement on the paper itself, or at least on one attached to it, was necessary to transfer the legal title. Hall v. P. & M. Bank of Mobile, 6 Ala. 761. We have, then, so far as the note is concerned, “ an instrument purporting to be a conveyance, or assignment of property, *'* but which does not operate to divest the grantor of the legal estate (title)and which, therefore, does--not'convey a perfect, executed trust. The execution of‘such an instrument, it being purely voluntary, will not be enforced in equity against the party himself, or against his representatives after his decease. — Hill on Trustees, 137 ; Ellison v. Ellison, 6 Ves. 656 ; S. C., 1 Lead. Cas. in Eq. 167, and notes by Hare & Wallace ; 2 Story’s Eq. Jur. § 795 a; Crompton v. Vasser, 19 Ala. 259; Kinnrebrew v.Kinnebrew, supra. So far as the thousand dollars mentioned in -¡the deed is concerned, if the instrument can be regaded as operative inter vivos, it is settled in Kinnebrew v. Kinnebrew, supra, that the trust will not be enforced in equity. We refer to the reasoning and authorities adduced in the case last cited, as conclusive on this point. We deem it proper to remark, that the arguments and authorities of the chancellor have greatly aided us in the decision of this case, and, indeed, have left us but .-little to do saveio concur in his conclusions.
Affirmed.